Fishee, J.:
Upon the point, as to the refusal of the court below to grant a new trial in this case, we are of opinion that the court erred. The case we conceive falls clearly within the rule laid down by this court in the case of Nelson v. The State, 13 S. & M., 500; and of Cotton v. The State. The affidavits, supposing them to have received full credit by the court, and nothing appears to the contrary, must be taken and treated as placing the juror in the same attitude in which he would have stood, if he had stated the facts deposed to, himself in open court, when brought forward as a juror, and examined, touching his fitness to sit on the trial of the prisoner.
Judgment reversed, and new trial granted.